Mr. Justice YeRger
delivered the opinion of the court.
This case presents the question, Whether a compromise made with an administrator, by which he agrees, upon payment of part of a judgment, to release the parties from the remainder, is a valid contract, obligatory upon the administrator and all others interested in the estate.
It is well settled as a general rule, that the compromise of a matter in dispute, is a sufficient consideration for a contract, and will bind both parties to the settlement, when made and entered into without fraud.
We are not aware of any principle of law, or any decision of the court, which would prevent the application of this rule to a compromise entered into by an executor and administrator.
In the case of Berry v. Parkes, 3 S. & M. 625, this court recognized the right of an administrator to compromise a suit, and held that he might release or compound a debt due to the estate, and that he would not be accountable for any loss in such a case, without wilful misconduct or fraud.
This case meets our approbation. We, therefore, are of opinion, that the compromise entered into by the complainants with Fultz, the original administrator, is valid and obligatory, and entitles them to a perpetual injunction of execution upon the forthcoming bond against them.
*567The motion made in the circuit court of Holmes county, to have satisfaction entered of the judgment as to the sureties, was properly overruled. The circuit court should never entertain jurisdiction of a motion to enter satisfaction of a judgment as to any of the parties, unless it is to be a satisfaction entirely and as to all.
The overruling the motion .in this case, was no bar to relief by bill in chancery.
In reference to the proof of compromise and settlement, it is true, that it only appears to be contained in the bill of exceptions taken to the judgment of the circuit court overruling the motion to enter satisfaction of the judgment. As contained in that bill of exceptions it is very full and ample; and as the vice-chancellor in his decree recites that the material allegations in the bill are true, we must presume, that the evidence set out in the bill of exceptions was read on.the trial of the suit in chancery without objection.
Let the decree be affirmed.